Exhibit 10.01

 

LOGO [g748219ex10_1pg001.jpg]

 

April 30, 2014

Thomas Seifert

350 Ellis Street

Mountain View, CA 94043

Dear Thomas,

Reference is made to your employment offer letter dated January 15, 2014 (the
“Offer Letter”). Captialized terms used but not defined herein shall have the
meanings ascribed in them in the Offer Letter.

The Offer Letter is hereby amended to add a new paragraph as follows:

Additional Sign-On Bonus

In addition to your salary and your sign-on bonus, you will receive a second
sign-on bonus in the amount of $500,000.00 (less applicable withholdings). This
sign-on bonus will be paid in a single lump sum promptly after the date of your
acceptance of this amendment to the Offer Letter (but in no event later than 15
days after such date), and will be subject to a repayment obligation. In the
event you voluntarily leave the company or are terminated for Cause prior to
three years from the date of the start of your employment with Symantec, you
agree that you will repay the full amount of this second cash sign-on bonus.

Except as expressly modified hereby, all terms and conditions of the Offer
Letter shall remain unchanged.

Please review this letter and confirm your acceptance by signing in the space
indicated below, and either emailing (scanning) to USOnboarding@symantec.com or
faxing to (650) 429-5252.

Sincerely,

James Grenier

Acting Chief Human Resources Officer

 

Accepted and agreed:

      

/S/ THOMAS SEIFERT

   

  05/01/14

  

Signature

   

Date

  

 

 

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000